Citation Nr: 0814385	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  06-15 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a higher initial rating for diabetes mellitus 
type II, currently rated 20 percent disabling.  


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to January 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Houston, Texas, Regional Office (RO).  
A notice of disagreement was filed in July 2005, a statement 
of the case was issued in March 2006, and a substantive 
appeal was received in May 2006.  

During the course of this appeal, the veteran's claim for 
entitlement to an earlier effective date for service 
connection for diabetes mellitus type II was granted.  

The veteran appeared at the RO and testified at a travel 
Board hearing before the undersigned Acting Veterans Law 
Judge in March 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A July 2005 RO decision granted service connection for 
diabetes mellitus type II and assigned a 20 percent 
disability rating effective March 7, 2005 under Diagnostic 
Code 7913.  A March 2006 RO decision granted entitlement to 
an earlier effective date for service connection for diabetes 
mellitus type II, effective March 7, 2004.  

The veteran testified in March 2008 that he was to have an 
appointment the next week regarding his diabetes mellitus 
type II with his physician at the VA Medical Center (VAMC) in 
Conroe.  It does not appear that these records have been 
requested.  Appropriate action is therefore necessary to 
fully assist the veteran.   See generally 38 C.F.R. § 3.159.

The Board also recognizes a recent judicial holding to the 
effect that for an increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be furnished a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
is in compliance with the guidance set 
forth in Vazquez-Flores v. Peake, 22 
Vet.App. 37 (2008).

2.  The RO should take appropriate action 
to request all pertinent records from the 
Conroe VAMC identified by the veteran at 
the March 2008 Board hearing.  If such 
efforts prove unsuccessful, documentation 
to that effect should be added to the 
claims file.  

3.  After completion of the above, the 
RO should review the expanded record, 
to include the veteran's medical 
records.  After undertaking any further 
development which the RO may deem 
necessary, the RO should readjudicate 
the claim for an increased rating.  
Unless the benefit sought is granted, 
the veteran should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
